TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00624



                                        C. D. C., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-FM-14-005141, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant C.D.C. appeals from the trial court’s decree of termination of her parental

rights to her child, J.M.W. At the time of the trial, J.M.W. was twelve years old. The court heard

testimony that C.D.C. has bipolar disorder and that she had been unable to consistently remain on

her prescribed medication; that J.M.W. had been subjected to physical violence by C.D.C.; that

J.M.W. had made outcries to several people that her grandfather, who resided in the home, was

inappropriately touching her; and that her grandfather used crack cocaine in her presence.

               At the close of the testimony, the court found by clear and convincing evidence

that C.D.C. knowingly placed or allowed J.M.W. to remain in conditions or surroundings which

endangered her physical or emotional well-being; that C.D.C. engaged in conduct or knowingly

placed J.M.W. with persons who engaged in conduct which endangered her physical or emotional

well-being; and that it was in the best interest of J.M.W. to terminate the parent-child relationship.

See Tex. Fam. Code § 161.001(b)(1)(D), (E), (2).
               On appeal, C.D.C.’s appellate attorney has filed a brief stating that after reviewing

the record, she believes that the appeal is frivolous.1 Counsel has presented a professional evaluation

of the record and explained why she believes there are no arguable grounds for reversal. Counsel

has represented to the Court that she provided a copy of the brief to C.D.C.; advised her of her

right to examine the appellate record and file a pro se brief; provided her with the mailing address

of the Travis County District Clerk; and notified her of her deadline for filing a pro se brief.

See Taylor v. Texas Dep’t of Protective & Regulatory Svcs., 160 S.W.3d 641, 646-47 & n.4 (Tex.

App.—Austin 2005, pet. denied); see also Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014). C.D.C. has not filed a pro se brief with this Court. We have conducted our own review of

the record and we agree that the appeal is frivolous. We therefore affirm the trial court’s decree of

termination. We grant counsel’s motion to withdraw as attorney of record.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin and Bourland

Affirmed

Filed: January 21, 2016




       1
          This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous. See Taylor v. Texas Dep’t of Protective &
Regulatory Svcs., 160 S.W.3d 641, 646 & n.4 (Tex. App.—Austin 2005, pet. denied); In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66,
67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                  2